EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in email communications with Eugene Kwon on August 19, 2022.
 	 
3. 	The application has been amended as follows:           Please cancel claims 2-3 and 8. 	Please amend claims 1 and 10-12 as follows:

In the Claims

1.  	(Currently amended) A multi-function peripheral comprising
a touch panel monitor including a display panel and a touch panel overlaid on the display panel, 
wherein, in a handwriting mode, an intermediate image corresponding to a display area which is a part, or an entirety of an original image generated by scanning an original document is displayed on the display panel, [[and]] 
the intermediate image is generated by scaling the displayed original image X1/X2 times where X1 is a horizontal resolution of the displayed original image, and X2 is a horizontal resolution of the display panel, and
when touch input of a user to the touch panel is detected, a touch image based on the touch input is generated, and the touch image is superimposed on the display area of the original image to generate a first new image, 
an overlay image is generated by scaling the touch image X1/X3 times where X1 is [[a]] the horizontal resolution of the displayed original image, and X3 is a horizontal resolution of the tough image, [[and]] 
the overlay image is superimposed on the displayed original image for printing or faxing the generated first new image[[.]], and
	wherein, in a stamp mode, when touch input of the user to the touch panel is detected in the state where the intermediate image is displayed on the display panel, a second new image is generated by superimposing a stamp image on a portion corresponding to the touch input of the original image.  

2. 	 (Canceled) 

3.  	(Canceled) 

4.  	The multi-function peripheral according to claim 1, wherein a magnification at time of displaying the intermediate image on the display panel can be changed.  

5. 	(Canceled)  

6.  	(Currently amended) A processing method of a multi-function peripheral, 
the multi-function peripheral including a touch panel monitor including a display panel and a touch panel overlaid on the display panel, 
the processing method comprising: 
displaying, on the display panel, an intermediate image corresponding to a display area which is a part or an entirety of an original image generated by scanning an original document in a handwriting mode, 
generating the intermediate image by scaling the displayed original image X1/X2 times where X1 is a horizontal resolution of the displayed original image, and X2 is a horizontal resolution of the display panel, and
monitoring touch input to the touch panels and generating a touch image based on touch input when the touch input of a user to the touch panel is detected; and 
generating a first new image by superimposing the touch image on the displayed original image, 
wherein an overlay image is generated by scaling the touch image X1/X3 times where X1 is [[a]] the horizontal resolution of the displayed original image, and X3 is a horizontal resolution of the tough image, [[and]]
the overlay image is superimposed on the displayed original image[[.]], and
	wherein, in a stamp mode, when touch input of the user to the touch panel is detected in the state where the intermediate image is displayed on the display panel, a second new image is generated by superimposing a stamp image on a portion corresponding to the touch input of the original image.  

7. (Canceled)  

8. (Canceled) 

9.  	The processing method according to claim 6, further comprising printing the new image.  

10.  	The processing method according to claim 6, further comprising faxing the new image to a designated destination.


Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144